Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 10, 2017

The Court of Appeals hereby passes the following order:

A18A0030. CORE USA, LLC v. OFFICE PRODUCTS MARKETING &
    ADVERTISING, INC.

      Appellant Core USA, LLC filed a notice of appeal from the trial court’s order
dismissing its breach of contract complaint. Around the time the case was transmitted
to this Court – but before the case was docketed – the appellant filed a motion to
withdraw the appeal in the trial court. After the case was docketed, the appellant filed
a motion in this Court seeking to withdraw the notice of appeal. The appellant’s
motion is hereby GRANTED, and this appeal is deemed WITHDRAWN.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/10/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.